DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Claims 1, 51, 53, 61 and 62 have been amended.
No claims have been newly added or newly canceled.
Claims 1, 3, 9, 13, 40, 41, 48, 50-62 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, 13, 40, 41, 48, 50-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants have entered the limitation “CRX+”  in claims 1, 51, 53, 61 and 62.  There is insufficient support in the disclosure as originally filed for this limitation; thus it is being considered new matter.  The disclosure as originally filed only supports cells that expressed CRX that also expressed PAX6 as well as Recoverin, Rhodopsin, Opsin, TRβ2, NR2E3, NRL, MASH1, RORβ and OTX2 and negative expression for CHX10 as described at page 71 paragraph 330 of Applicant’s Specification. The 
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir.1996).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, 13, 40, 41, 51-58, and 60-62 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Park et al (US 2011/0223140-from IDS filed 9/20/2016) in view of Katoh et al (The Journal of neuroscience, 2010-previously cited), Peak (US 2014/0004086) and Swaroop et al (Nat Rev Neurosci 2010- from IDS filed 9/20/2016).
Amended claim 1 is drawn to a cryopreserved preparation comprising: (a) cell spheres, wherein 70%-100% of the cells of the cell spheres are human photoreceptor progenitor cells that are CRX+, PAX6* and CHX1° at the mRNA level; and (b) a cryopreservative, wherein the cell spheres are obtained by in vitro differentiation of human pluripotent stem cells.
Amended claim 53 is drawn a cryopreserved preparation comprising: (a) human photoreceptor progenitor cells, wherein 70%-100% of the human photoreceptor progenitor cells are CRX+,  PAX6* and CHX10° at the MRNA level; and (b) a cryopreservative, wherein the cells are obtained by in vitro differentiation of human pluripotent stem cells.

Regarding claims 1 and 53, Park teaches methods of inducing stem cells to differentiate into retinal cells (see Abstract). Park teaches that retinal progenitor cells and photoreceptor precursors are used to treat retinal degeneration-related diseases (see abstract and paragraphs 9-10 and 250). Park teaches photoreceptor cell precursor differentiation and proliferation in vitro from human embryonic stem cells (see paragraph 524) as required by claims 1 and 52. Park teaches that retinal progenitor cells express multiple genes identified by RT-PCR (aka qPCR) including PAX6, CHX10 and ASCL1 
Park teaches that neural retinal progenitor cells are induced to differentiate into photoreceptor precursor cells (see page 8, paragraphs 175 and 178). Park teaches that the photoreceptor precursor cells are decreased (downregulated) in CHX10 marker (see page 14 paragraph 243) as required in instant claim 1. Park teaches that compared to the pre-differentiated neural retinal progenitor cell that the post-differentiated photoreceptor cell precursors show at least one feature from a group that includes decreased expression of Pax6, decreased expression of CHX10, increased expression of rhodopsin (page 10 paragraph 192). Park teaches that approximately more than 98% of a selected cell population have desired features and that higher ratios are preferred (see page 8 paragraph 174). Park also teaches that Crx, rhodopsin, red/green opsin and blue opsin are increased markers for retinal progenitor cells of the next differentiation stage of photoreceptor precursors (see page 6 paragraphs 143-145 and page 10 paragraph 197) and specifically that Crx, recoverin and rhodopsin are markers for the photoreceptor cell precursors and photoreceptors (see page 6 paragraph 145).
One of ordinary skill in the art would have been motivated to select those cells negative for CHX10 because Katoh teach that photoreceptor precursor cells are CHX10 negative (see page 6524 Figure 8). One of ordinary skill in the art would have had a reasonable expectation of success because Katoh indicate that both mice and humans have similarities with regard to CHX10 expression (page 6524, column 1).

Though Park does not describe a composition of photoreceptor precursor cells that has been purified to 70%-100% purity, they do indicate that these photoreceptor precursor cells are intended for treating retinal degeneration-related diseases (see abstract and pages 1-2 paragraphs 9-10 and page 14 paragraph 250) and thus one of ordinary skill in the art would have been motivated to isolate and purify those photoreceptor precursor cells with the markers and characteristics described by Swaroop (see Abstract, page 565-567 and 569, 1st column, 2nd paragraph, Figure 2 showing loss of VSX2 (CHX10) expression during transition to photoreceptor cells ) along with the decrease expression of PAX6 as suggested by Park and the absence of CHX10 as suggested by Gamm, for further therapeutic use, excluding contaminating cells as needed to arrive at a purified population as close to 100% purity as possible. This would provide for photoreceptor cells that are PAX6+ CH10- within the claimed range of 70-100% at the MRNA level.
Park does not specifically teach wherein the photoreceptor precursors are contained in sphere form (aggregates) as required by the amended claims.
Peak teach methods of forming cellular aggregates (spheres) (abstract). Aggregation of cells is taught to provide beneficial advantages such as improved cell survival, improved separation of necrotic cells from healthy cells, cell maintenance and 
Therefore one of ordinary skill in the art would have been motivated to take a purified population of photoreceptor precursors produced by Park and form cell aggregates (spheres) as described by Peak because Peak teach that there are multiple benefits from aggregating cells including improved cell survival and maintenance and the benefits of delivering a consistent dosage for cell therapy purposes. One of ordinary skill in the art would have been motivated to cryopreserve these cell aggregates (spheres) in a medium containing a cryopreservative that is compatible with the viability of the cellular spheres because Peak teaches that this can be expected to improve the survival and maintenance of the cells as well. One of ordinary skill in the art would have had a reasonable expectation of success because Park indicates that their photoreceptor precursors are intended for treating retinal degeneration-related diseases (see abstract and paragraphs 9-10 and 250) and thus would benefit from the advantages described by Peak and also because Peak indicates that suitable cells for 

Regarding claims 3, 52, 54 and 60-62, Park teaches that one may use any stem cell useful and includes human embryonic stem cells and human induce pluripotent stem cells to differentiate into photoreceptor precursor cells (see paragraphs 7, 147, 176-177, 218). Differentiation as many stem cells as possible would maximize the purity of the final product for photoreceptor precursors and then one of ordinary skill in the art would be motivated to minimize the percentage of contaminating, undesired stem cells to less than 10% or less than 1% to achieve greater purity.
Regarding claims 9 and 55, while Park is silent on the photoreceptor precursor markers as listed, these reference photoreceptor precursor cells would inherently have these markers as evidence by Swaroop (see Abstract, page 565-567 and 569, 1st  column, 2nd paragraph).
Regarding claims 13 and 56, Park teaches that all the precursor cells are being generated from the same cell source (see for example, paragraph 239) and therefore, all of those cells that produce a photoreceptor precursor cells would be genomically identical.
Regarding claims 40-41 and 57-58, While Park is silent on all the multiple descriptive characteristics listed, it is clear that the same photoreceptor precursor cells would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary.
Regarding claims 51, 52 and 60, these claims are drawn to how the cells are produced and the source of the cells. Baring evidence to the contrary, cellular aggregates made by other methods are deemed to meet the claim limitations.
Therefore the combined teachings of Park et al, Katoh et al, Swaroop et al and Peak render obvious Applicant’s invention as claimed.


Claim 48 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Park et al (US 2011/0223140-from IDS filed 9/20/2016) in view of Katoh et al (The Journal of neuroscience, 2010-previously cited), Peak (US 2014/0004086) and Swaroop et al (Nat Rev Neurosci 2010-from IDS filed 9/20/2016) as applied to claims 1, 3, 9, 13, 40, 41, 51-58, and 60-62 above, and further in view of Commissiong (US 6,465,248).
The combined teachings of Park, Katoh, Swaroop and Peak render obvious Applicant’s invention as described above, but do not specifically teach the number of cells in the spheres (aggregates).
Commissiong teaches methods for producing and preparing cells for cell therapy (Title and abstract). A suitable number of cells per aggregate are taught to be 50 to 200 neuronal cells per aggregate (column 9-10, claim 1).
One of ordinary skill in the art would have been motivated to achieve a concentration of cells per aggregate that was between 50 and 200 cells per aggregate in the method of Park as modified by Peak to form cell spheres (aggregates) because Commissiong teaches that this is a suitable concentration for cell aggregates for use in 
Therefore the combined teachings of Park et al, Katoh et al, Swaroop et al, Peak and Commissiong render obvious Applicant’s invention as claimed.


Claims 50 and 59 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Park et al (US 2011/0223140-from IDS filed 9/20/2016) in view of Katoh et al (The Journal of neuroscience, 2010-previously cited), Peak (US 2014/0004086) and Swaroop et al (Nat Rev Neurosci 2010-from IDS filed 9/20/2016) as applied to claims 1, 3, 9, 13, 40, 41, 51-58, and 60-62 above, and further in view of Carpenter (US 2003/0166276).
The combined teachings of Park, Katoh, Swaroop and Peak render obvious Applicant’s invention as described above, but are silent with regard to the cryopreservative used.
Carpenter teaches a method of culturing neural stem cells for use in cell therapy (transplant)(Title and abstract). The preferred cryopreservative used to freeze the spheres is DMSO (page 3 para 31).
One of ordinary skill in the art would have been motivated to use DMSO as the cryoprotective for cryopreserving the spheres (aggregates/spheroids) in the method of Park as modified by Peak to form cell spheres (aggregates) because Carpenter teaches that this is a suitable cryoprotectant for cryopreserving cellular spheres for use in cell 
Therefore the combined teachings of Park et al, Katoh et al, Swaroop et al, Peak and Carpenter render obvious Applicant's invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 9, 13, 40, 41, 48, 50-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, and 39-52 of copending Application No. 16/284,565 (reference application) in view of Peak (US 2014/0004086) and Park et al (US 2011/0223140-from IDS filed 9/20/2016).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application also claim a 
While the copending claims do not recite the limitation of spheres or cryopreservation, aggregating the photoreceptor progenitor cells as spheres and cryopreserving them would have been an obvious modification based on the benefits described by Peak (page 2 para 24-25).
While the copending claims do not recite the limitation of CRX+ expression, selecting photoreceptor progenitor cells that express CRX+ would have been an obvious addition based on the teaching of CRX as a photoreceptor precursor marker as taught by Park (see page 6 paragraphs 143-145).
Therefore the combined teachings of the copending claims, Peak and Park et al render obvious the current invention as claimed.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 3, 9, 13, 40, 41, 48, 50-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-42 and 58-76 of copending Application No. 16/025788 (reference application) in view of Peak (US 2014/0004086) and Park et al (US 2011/0223140-from IDS filed 9/20/2016).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application also claim a preparation of cells comprising a plurality of photoreceptor progenitor cells, medium for maintaining viability and wherein at least 70% of the cells are PAX6+, CHX10-.

While the copending claims do not recite the limitation of CRX+ expression, selecting photoreceptor progenitor cells that express CRX+ would have been an obvious addition based on the teaching of CRX as a photoreceptor precursor marker as taught by Park (see page 6 paragraphs 143-145).
Therefore the combined teachings of the copending claims, Peak and Park et al render obvious the current invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 9, 13, 40, 41, 48, 50-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent 10,307,444 in view of Peak (US 2014/0004086) and Park et al (US 2011/0223140-from IDS filed 9/20/2016).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application include a cell composition and a method of making that include photoreceptor progenitor cells that are PAX6+ and CHX10- and Mash1.

While the copending claims do not recite the limitation of CRX+ expression, selecting photoreceptor progenitor cells that express CRX+ would have been an obvious addition based on the teaching of CRX as a photoreceptor precursor marker as taught by Park (see page 6 paragraphs 143-145).
Therefore the combined teachings of the copending claims, Peak and Park et al render obvious the current invention as claimed.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 9, 13, 40, 41, 48, 50-62 have been considered but are moot because the new ground of rejection does not rely on the Gamm reference which Applicant’s arguments are directed against and which has been replaced with a new reference. 
Applicant requests that the non-statutory obvious-type double patenting rejections be held in abeyance.
This is not found persuasive. The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632